Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a corrected notice of allowability correcting the previous notice of allowability issued November 18, 2020.  This application is a national stage application of PCT/EP2017/053349, filed February 15, 2017, which claims benefit of foreign application EP16156664.1, filed February 22, 2016.
Claims 2, 4, 6-8, 10-12, and 14-24 are pending in this application.
Claims 2, 4, 6-8, 10-12, and 14-24 as amended are examined on the merits herein.

Reasons for Allowance
Currently claims 2, 4, 6-8, 10-12, and 14-24 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted September 30, 2020, and the examiner’s amendments issued October 21, 2020 and November 18, 2020, are seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
The claimed invention is directed to a specific rhamnolipid amide compound of formula (I) pictured in the claims, (base claims 1 and 21) and to methods of making these compounds by chemical coupling. (Claim 6) The structure (I) pictured in the claims is distinct from the natural product rhizoleucinoside (See e.g. Chen et al. of record in previous action) because the variable group R3a is defined in such a way as to not encompass a hydroxyalkyl having a side chain, given that R7 is defined as an alkylene group and has no additional substituents besides Z.  Therefore the claims do not claim a product of nature.


Accordingly, Applicant’s amendment submitted September 30, 2020, and the enclosed examiner’s amendment, along with the previous examiner’s amendment issued October 21, 2020, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	11/13/2020